Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 26, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.



Information Disclosure Statement

 	The information disclosure statements filed February 26, 2021 have been considered.


Claim Objections

 	Claims 4-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw [US Patent Application # 20190147928].
With respect to claim 1, Liaw discloses a semiconductor structure [fig. 18], comprising: a substrate having a frontside and a backside [fig. 18 built upon]; a static random-access memory (SRAM) circuit having SRAM bit cells formed on the frontside of the substrate, wherein a first one of the SRAM bit cells including two inverters cross-coupled together [PD’s and PU’s], and a first and second pass gates [PG’s] coupled to the two inverters; a first bit-line [via Bit-line-contact] disposed on the frontside [the leftmost of fig. 18] of the substrate and connected to the first pass gate; and a second bit-line [Read Bit-line contact] disposed on the backside [the rightmost of fig. 18] of the substrate and connected to the second pass gate [via Storage-node-contacts].
With respect to claim 2, Liaw discloses a first power line [via leftmost PU contact – see fig. 17] disposed on the frontside of the substrate and connected to a first type field-effect transistor (FET) of the two inverters [PU’s]; and a second power line [via rightmost Vss-contact] disposed on the backside of the substrate and connected to a second type FET of the two inverters [PD’s].
With respect to claim 3, Liaw discloses the first power line [Vcc of fig. 17] is a higher power line Vdd and the first type FET is a p-type FET (pFET) [PU’s in fig. 17]; and the second power line [Vss of fig. 17] is a lower power line Vss and the second type FET is a n-type FET (nFET) [PD’s].

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw [US Patent Application # 20190147928].
With respect to claim 18, Liaw discloses a method [figs. 17 and 18], comprising: receiving an integrated circuit (IC) layout having a plurality of static-random-access memory (SRAM) cells [PU’s and PD’s of fig. 17]; identifying contact features of power lines and signal lines in the SRAM cells [Vss, Vcc, wordline, and bitline – fig. 17 and 18]; classifying the contact features into a first group and a second group [first group on leftmost side - 
With respect to claim 19, Liaw discloses fabricating an IC structure according to the modified IC layout.  See fig. 18.


Allowable   Subject   Matter

 	Claims 9-17 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, a third power line disposed on the frontside of the substrate and connected to another nFET of the two inverters; and the third power line is a lower power line Vss.
-with respect to claim 5, a second one of the SRAM bit cells is adjacent the first one of the SRAN bit cells; a first bit-line of the second one of the SRAM bit cells is disposed on the backside of the substrate and connected to a second pass gate of the second one of the SRAM bit cells; and a second bit-line of the second one of the SRAM bit cells is disposed on the frontside of the substrate and connected to a first pass gate of the second one of the SRAM bit cells.
-with respect to claim 6, a frontside contact feature landing on a top surface of a source/drain feature of the first pass-gate; and a backside contact feature landing on a bottom surface of a source/drain feature of the second 
-with respect to claim 7, a frontside contact feature landing on a top surface of a source/drain feature of the first pass-gate; and a backside contact feature landing on a bottom surface of a source/drain feature of the second pass-gate.
-with respect to claim 9, a first cell of the SRAM bit cells that includes a bit-line disposed on the frontside of the substrate and connected to the first pass gate, and a complimentary bit-line disposed on the backside of the substrate and connected to the second pass gate; and a second cell of the SRAM bit cells that includes a bit-line disposed on the backside of the substrate and connected to the first pass gate of the second cell, and a complimentary bit-line disposed on the frontside of the substrate and connected to the second pass gate of the second cell.
-with respect to claim 20, classifying the contact features into a first group and a second group further includes classifying the contact features into a first group and a second group according to contact spacing, shielding effect, RC constant, and voltage level.  


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications

 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 1, 2022